                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

FOX VALLEY LABORERS HEALTH AND                      )
WELFARE FUND, et al.,                               )
                                                    )
                              Plaintiffs,           )       CIVIL ACTION
                                                    )
       v.                                           )       NO. 19 C 405
                                                    )
NERI CONTRACTORS AND EXCAVATORS,                    )       JUDGE RONALD A. GUZMAN
INC., an Illinois corporation,                      )
                                                    )
                              Defendant.            )

                 MOTION FOR ENTRY OF DEFAULT AND JUDGMENT

       NOW COME Plaintiffs, by their attorneys, and move for entry of judgment by default against

Defendant, NERI CONTRACTORS AND EXCAVATORS, INC., an Illinois corporation, in the total

amount of $33,344.35, plus Plaintiffs’ court costs and reasonable attorneys’ fees in the amount of

$1,425.75.

       On January 29, 2019, the Summons and Complaint was served on the Registered Agent by

tendering a copy of said documents to him personally at his place of business (a copy of the

Summons and Affidavit of Service is attached hereto). Therefore, Defendant’s answer was due on

February 19, 2019. As Defendant has failed to timely answer the Complaint, Plaintiffs respectfully

request entry of default and judgment.

                                                            /s/ Catherine M. Chapman
Catherine M. Chapman
Attorney for Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
                                                   CERTIFICATE OF SERVICE

       The undersigned, an attorney of record, hereby certifies that she electronically filed the
foregoing document (Motion for Entry of Default and Judgment) with the Clerk of Court using the
CM/ECF system, and further certifies that I have mailed the above-referenced document by United
States Mail to the following non-CM/ECF participant on or before the hour of 5:00 p.m. this 26th
day of February 2019:

                                   Mr. Ronald W. Magee, Registered Agent
                                   Neri Contractors and Excavators, Inc.
                                   20856 N. Rand Road
                                   Kildeer, IL 60010-3707



                                                                       /s/ Catherine M. Chapman


Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\FVLJ\Neri Contractors\#28423\motion for entry of default and judgment.cmc.df.wpd




                                                                            2
